DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A scanner for differentiating one or more objects detected behind an opaque surface, comprising: 
one or more sensors, 
controller by one or more processors, configured to collect sensor data of the one or more objects behind an opaque surface along a scan path of the scanner; 
the one or more processors are configured to identify signal strengths detected by the one or more sensors using the sensor data; 
the one or more processors are further configured to analyze the signal strengths detected by the one or more sensors to differentiate one or more estimated regions of the one or more objects behind the opaque surface; and 
the one or more processors are further configured to inform a user, via a user interface, of the one or more estimated regions of the one or more objects behind the opaque surface.  
The bolded abstract idea is a mental process. 
Step 2A: Prong 2
The limitation of “identify signal strengths detected by the one or more sensors using the sensor data,” and “analyze the signal strengths detected by the one or more sensors to differentiate one or more estimated regions of the one or more objects behind the opaque surface,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than reciting “one or more processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “identify signal strengths detected by the one or more sensors using the sensor data in the context of this claim may encompass observing signal strengths detected by the one or more sensors.  Similarly, “analyze the signal strengths detected by the one or more sensors to differentiate one or more estimated regions of the one or more objects behind the opaque surface,” may encompass evaluating (or judging) the signal strengths detected by the one or more sensors. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitation in the mind, then it falls within “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea (MPEP 2106.04(a)(2)). 
This judicial exception is not integrated into a practical application.  In particular, the specification details use of a generic processor (one or more processors) to perform the method–using a processor to perform identifying and analyzing steps. The processors are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, The scanner, one or more sensors, one or more objects, one or more processors, one or more sensors, opaque surface, and user interface are additional elements.  The additional elements of scanner, one or more sensors, one or more objects, one or more processors, one or more sensors, opaque surface, and user interface are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “collect sensor data of the one or more objects behind an opaque surface along a scan path of the scanner,” and “inform a user, by the one or more processors via a user interface of the scanner, of the one or more estimated regions of the one or more objects behind the opaque surface” are pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a computing device to perform the identifying and analyzing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. 
Regarding claim 11, independent claim 8 similarly recites “[A] method for differentiating one or more objects detected behind an opaque surface, comprising: 
collecting, by one or more sensors of a scanner, sensor data of the one or more objects behind an opaque surface along a scan path of the scanner; identifying, by one or more processors of the scanner, signal strengths detected by the one or more sensors using the sensor data; analyzing, by the one or more processors, the signal strengths detected by the one or more sensors to differentiate one or more estimated regions of the one or more objects behind the opaque surface; and informing a user, by the one or more processors via a user interface of the scanner, of the one or more estimated regions of the one or more objects behind the opaque surface,” which amount to an abstract idea as discussed above with respect to claim 1.  Further, the scanner, one or more sensors, one or more objects, one or more processors, one or more sensors, opaque surface, and user interface are additional elements.  The additional elements of scanner, one or more sensors, one or more objects, one or more processors, one or more sensors, opaque surface, and user interface are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “collecting, by one or more sensors of a scanner, sensor data of the one or more objects behind an opaque surface along a scan path of the scanner” and “informing a user, by the one or more processors via a user interface of the scanner, of the one or more estimated regions of the one or more objects behind the opaque surface,” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 
The claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor (or one or more processors) to perform the identifying and analyzing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 11 is also not patent eligible.
Regarding claims 2 and 12
The one or more sensors, capacitive sensors, metal sensors, and current sensors are additional elements.  The additional elements of one or more sensors, capacitive sensors, metal sensors, and current sensors are additional elements are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claims 3 and 13,
The one or more sensors, capacitive sensors, and opaque surface are additional elements.  The additional elements of one or more sensors, capacitive sensors, and opaque surface are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claims 4 and 14,
The first type of object behind opaque surface and opaque surface are additional elements.  The additional elements of object behind opaque surface and opaque surface are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claims 5 and 15,
The two or more objects within close proximity of each other, second type of object behind the opaque surface, and opaque surface are additional elements.  The additional elements of two or more objects within close proximity of each other and second type of object behind the opaque surface are additional elements are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 6
The one or more processors and one or more objects behind the opaque surface construction materials are additional elements.  The additional elements of one or more processors and one or more objects behind the opaque surface construction materials are additional elements are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claims 7 and 17,
The stud, electrical wire, metal pipe, and plastic pipe are additional elements.  The additional elements of stud, electrical wire, metal pipe, and plastic pipe are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claims 8 and 18,
The one or more processors, the object being one of wood stud, electrical wire, metal pipe, or plastic pipe are additional elements.  The additional elements of one or more processors, the object being one of wood stud, electrical wire, metal pipe, or plastic pipe are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 9,
The one or more processors, object being identified to be an electrical wire, and current sensors are additional elements.  The additional elements of one or more processors, object being identified to be an electrical wire, and current sensors are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 10,
The one or more processors, the object being identified as a metal pipe, and metal sensors are additional elements.  The additional elements of one or more processors, the object being identified as a metal pipe, and metal are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 16,
The one or more sensors, different types construction materials, one or more objects behind the opaque surface, and opaque are additional elements.  The additional elements of one or more sensors, different types construction materials, one or more objects behind the opaque surface, and opaque are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 19,
The object being identified to be an electrical wire and current sensors are additional elements.  The additional elements of object being identified to be an electrical wire and current sensors are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claim 20,
The object being identified as a metal pipe and metal sensors are additional elements.  The additional elements of object being identified as a metal pipe and metal sensors are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Dependent claims 2-10 and 12-20 are likewise also not patent eligible.  The limitations of claims 2-10 and 12-20 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 2-10 and 12-20 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorrough et al. (US 2011/0215815 A1, hereinafter referred to as “Dorrough”) (cited in IDS dated December 13, 2021).
Regarding claim 1, Dorrough discloses a scanner for differentiating one or more objects detected behind an opaque surface (para. [0008]), comprising: 
one or more sensors (Fig. 7, 31; para. [0104]: a sensor plate array), 
controller by one or more processors (Fig. 5, para. [0113]: the controller 60 comprises a processor 61), configured to collect sensor data of the one or more objects (Fig. 10; paras. [0011], [0012], [0105], [0148]: two studs 95) behind an opaque surface along a scan path of the scanner (para. [0105]: each sensor plate 32 has a capacitance that varies based on: (a) the proximity of the sensor plate 32 to one or more surrounding objects, and (b) the dielectric constant(s) of the surrounding object(s). Thus, by evaluating the capacitances of the sensor plates 32, the sensor plate array 31 is capable of sensing the presence and location of one or more features obscured by a surface (see FIG. 1) in contact or proximity with the obscured feature detector 10; para. [0238]: slide across the wall) ; configured to collect sensor data of the one or more objects (Fig. 10; paras. [0011], [0012], [0105], [0148]: two studs 95) behind an opaque surface along a scan path of the scanner (para. [0105]: each sensor plate 32 has a capacitance that varies based on: (a) the proximity of the sensor plate 32 to one or more surrounding objects, and (b) the dielectric constant(s) of the surrounding object(s). Thus, by evaluating the capacitances of the sensor plates 32, the sensor plate array 31 is capable of sensing the presence and location of one or more features obscured by a surface (see FIG. 1) in contact or proximity with the obscured feature detector 10; para. [0238]: slide across the wall) ; the one or more processors (Fig. 5, 61) are configured to identify signal strengths detected by the one or more sensors(Fig. 7, 31) using the sensor data (paras. [0011], [0012], para [0102]:  when the plates are placed on a wall at a location with no support behind the wall, the detector 10 measures the capacitance of the wall and the air behind it. When placed in a position having a support behind the wall, the detector 10 then measures the capacitance of the wall and the support, which has a higher dielectric constant than air. As a consequence, the detector 10 registers an increase in capacitance which can then be used to trigger an indicating system); the one or more processors (Fig. 5, 61) are further configured to analyze the signal strengths detected by the one or more sensors (Fig. 7, 31) to differentiate one or more estimated regions of the one or more objects (Figs. 9-10, 95) behind the opaque surface (Figs. 9-12; paras. [0011]-[0012]; para. [0184]: thirteen sensor plates; para. [0148]: the “+” symbols in each of the figures represent the values that comprise a predetermined pattern. In some embodiments, each of the predetermined patterns is comprised of thirteen values. For example, in FIG. 9 there are thirteen “+” symbols which correspond to the thirteen values which comprise a predetermined pattern; para. [0148]: in each of the examples in FIGS. 9, 10, 11, and 12 the letter “∘” represents the indicators 52 that may be associated with each of the patterns. The letter “∘” in FIGS. 9, 10, 11, and 12 represents the indicators 52 that may be activated if each respective pattern were to be selected as the best matching predetermined pattern); and
the one or more processors (Fig. 5, 61) are further configured to inform a user, via a user interface, of the one or more estimated regions of the one or more objects (Figs 9-10, 95) behind the opaque surface (para. [0012]; para. [0118]; para. [0149]: the pattern matching module selects the best matching pattern, and activates the indicators 52 associated with the best matching pattern).
Regarding claim 2, Dorrough discloses all the limitation of claim 1, in addition, Dorrough discloses that the one or more sensors (Fig. 7; para. [104]: a sensor plate array 31) comprise one or more capacitive sensors (para. [0100]: capacitive displacement sensor), metal sensors (paras. [0039], [0147], [0218]: in a second mode that may be more suitable for detecting metallic features, such as a metal studs 95 or metal beam), and current sensors (paras. [0023], [0025], [0237]: in some embodiments indicators 52 may flash to indicate that live wires are being detected).  
Regarding claim 3, Dorrough discloses all the limitation of claim 1, in addition, Dorrough discloses that the one or more processors (Fig. 5; para. [0113]: processor 61): are further configured to: determine a rate of change of the signal strengths detected by one or more capacitive sensors (Fig. 9; paras. [0065], [0102], [0148]: for example in FIG. 9 there are thirteen “+” symbols which correspond to the thirteen values which comprise a predetermined pattern); and differentiate the one or more estimated regions of the one or more objects behind the opaque surface based on the rate of change of the signal strength detected (Fig. 10; paras. [0011]-[0012], [0102], [0148]: FIG. 10 illustrates the values of a predetermined pattern for a surface with two studs 95 behind it, the two studs 95 being spaced about two inches apart).
Regarding claim 4, Dorrough discloses all the limitation of claim 3, in addition, Dorrough discloses that the rate of change of signal strengths comprises a pattern of: a first increasing rate of change of signal strength, follow by a first decreasing rate of change of signal strength, wherein the first decreasing rate of change of signal strength occurs (Fig. 9; paras. [0011]-[0012], [0102], [0148]: For example in FIG. 9 there are thirteen “+” symbols which correspond to the thirteen values which comprise a predetermined pattern. In this particular example, each of the sensor plates 32 corresponds to one value in a predetermined pattern ) within close proximity of a first type of object (Fig. 9, 95) behind the opaque surface (paras. [0011]-[0012], [0102], [0148]: FIG. 9 illustrates the values of a predetermined pattern for a surface with a single stud 95 behind it ).  
Regarding claim 5, Dorrough discloses all the limitation of claim 4, in addition, Dorrough discloses that for two or more objects (Fig. 10, 5) within close proximity of each other, the rate of change of signal strength further comprises a pattern of: a second increasing rate of change of signal strength, and then follow by a second decreasing rate of change of signal strength (Fig. 10; paras. [0011]-[0012], [0102], [0148]: FIGS. 9, 10, 11, and 12 illustrate embodiments with thirteen sensor plates 32. each of the figures shows the thirteen sensor plates 32 and a surface. The “+” symbols in each of the figures represent the values that comprise a predetermined pattern… In each of the examples in FIGS. 9, 10, 11, and 12 the letter “∘” represents the indicators 52 that may be associated with each of the patterns. The letter “∘” in FIGS. 9, 10, 11, and 12 represents the indicators 52 that may be activated if each respective pattern were to be selected as the best matching predetermined pattern), wherein the second decreasing rate of change of signal strength occurs within close proximity of a second type of object (Fig. 10, 95) behind the opaque surface (paras. [0011]-[0012]. [0102], [0148]: FIG. 10 illustrates the values of a predetermined pattern for a surface with two studs 95 behind it, the two studs 95 being spaced about two inches apart).  
Regarding claim 6, Dorrough discloses all the limitation of claim 3, in addition, Dorrough discloses that the one or more processors (Fig. 5; para. [0113]: processor 61): processor are further configured to: classify the signal strengths  detected into one or more estimated regions according to a set of predetermined reference signal strengths (Fig. 10: paras. [0011]-[0012], [0102], [0148]: FIG. 10 illustrates the values of a predetermined pattern for a surface with two studs 95 behind it, the two studs 95 being spaced about two inches apart ) for different types construction materials (paras. [0011]-[0012], [0147]: in some embodiments the predetermined patterns may correspond to other obscured features such as pipes, wires, rebar, conduit, beams, metal studs, 50 and 60 Hz electric fields, or other obscured features ); and identify the one or more estimated regions of the one or more objects behind the opaque surface based on the predetermined reference signal strengths (Fig. 10; paras. [0011]-[0012], [0102], [0147]: many different patterns can be created, corresponding to different sizes of obscured features, different locations of obscured features, different numbers of obscured features, or obscured features with different material compositions). 
Regarding claim 7, Dorrough discloses all the limitation of claim 6, in addition, Dorrough discloses that the set of predetermined reference signal strengths (paras. [0011]-[0012], [0147]: the predetermined patterns) comprises: a reference signal strength for a stud (para [0147]: the predetermined patterns may correspond to obscured features that are studs 95); a reference signal strength for an electrical wire (para. [0147]: the predetermined patterns may correspond to other obscured features such as pipes, wires, rebar, conduit, beams, metal studs, 50 and 60 Hz electric fields, or other obscured features); a reference signal strength for a metal pipe (para. [0147]: the predetermined patterns may correspond to other obscured features such as pipes, wires, rebar, conduit, beams, metal studs, 50 and 60 Hz electric fields, or other obscured features; para. [0039]: the second predetermined material may be metal or plastic); and a reference signal strength for a plastic pipe (para. [0147]: the predetermined patterns may correspond to other obscured features such as pipes, wires, rebar, conduit, beams, metal studs, 50 and 60 Hz electric fields, or other obscured features; para. [0039]: the second predetermined material may be metal or plastic).  
Regarding claim 8, Dorrough discloses all the limitation of claim 7, in addition, Dorrough discloses that the one or more processors (Fig. 5, para. [0113]: processor 61) are further configured to: determine an estimated region of an object based on a classified signal strength of the object being one of wood stud, electrical wire, metal pipe, or plastic pipe (paras. [0011]-[0012], [0147]: in some embodiments the number of predetermined patterns is at least 30 unique patterns. In some embodiments the predetermined patterns may correspond to obscured features that are studs 95. In some embodiments the predetermined patterns may correspond to other obscured features such as pipes, wires, rebar, conduit, beams, metal studs, 50 and 60 Hz electric fields, or other obscured features).  
Regarding claim 9, Dorrough discloses all the limitation of claim 8, in addition, Dorrough discloses that the one or more processors (Fig. 5, para. [0113]: processor 61) are further configured to: for an estimated region of the object being identified to be an electrical wire, confirm the estimated region using the sensor data collected by the current sensors (paras. [0011], [0102], [0237]: in some embodiments indicators 52 may flash to indicate that live wires are being detected… In some embodiments the obscured feature detector 10 has a first mode that is suitable for detecting the location obscured features, and a second mode that is suitable for detecting the presence of the electromagnetic fields that are associated with live wires).
Regarding claim 10, Dorrough discloses all the limitation of claim 8, in addition, Dorrough discloses that the one or more processors (Fig. 5, para. [0113]: processor 61) are further configured to: for an estimated region of the object being identified as a metal pipe, confirm the estimated region using the sensor data collected by the metal sensors (paras [0011], [0012], [0147], [0218]: In some embodiments, the obscured feature detector 10 can operate in a first mode that may be more suitable for detecting wooden obscured features, such as wood beams or wood studs 95, or in a second mode that may be more suitable for detecting metallic features, such as a metal studs 95 or metal beam).  
Regarding claim 11, Dorrough discloses a method for differentiating one or more objects detected behind an opaque surface (paras. [0005], [0012]), comprising: collecting, by one or more sensors (Fig. 7; para. [0104]: a sensor plate array) of a scanner, sensor data of the one or more objects  (Fig. 10; paras. [0011], [0012], [0105], [0148]: two studs 95) behind an opaque surface along a scan path of the scanner (para. [0105]: each sensor plate 32 has a capacitance that varies based on: (a) the proximity of the sensor plate 32 to one or more surrounding objects, and (b) the dielectric constant(s) of the surrounding object(s). Thus, by evaluating the capacitances of the sensor plates 32, the sensor plate array 31 is capable of sensing the presence and location of one or more features obscured by a surface (see FIG. 1) in contact or proximity with the obscured feature detector 10; para. [0238]: slide across the wall); identifying, by one or more processors (Fig. 5; para [0113]: processor 61) of the scanner, signal strengths detected by the one or more sensors (Fig. 7, para. [0104]: sensor array 31using the sensor data; paras. [0011], [0012]; para [0102]:  when the plates are placed on a wall at a location with no support behind the wall, the detector 10 measures the capacitance of the wall and the air behind it. When placed in a position having a support behind the wall, the detector 10 then measures the capacitance of the wall and the support, which has a higher dielectric constant than air. As a consequence, the detector 10 registers an increase in capacitance which can then be used to trigger an indicating system); analyzing, by the one or more processors (Fig. 5, 61), the signal strengths detected by the one or more sensors (Fig. 7, 9-10; paras. [0011], [0012], [0102], [0104]: a sensor plate array 31) to differentiate one or more estimated regions of the one or more objects (Fig. 10; para. [0148]: two studs 95) behind the opaque surface (Figs. 9-12; paras. [0011]-[0012]; para. [0148]: FIGS. 9, 10, 11, and 12 illustrate embodiments with thirteen sensor plates 32. Each of the figures shows the thirteen sensor plates 32 and a surface. The “+” symbols in each of the figures represent the values that comprise a predetermined pattern. In some embodiments, each of the predetermined patterns is comprised of thirteen values. For example in FIG. 9 there are thirteen “+” symbols which correspond to the thirteen values which comprise a predetermined pattern); and informing a user, by the one or more processors (Fig. 5, 61) via a user interface of the scanner, of the one or more estimated regions of the one or more objects (Figs. 9-10, 95) behind the opaque surface (para. [0012]; para. [0118]; para. [0149]: the pattern matching module selects the best matching pattern, and activates the indicators 52 associated with the best matching pattern).  
Regarding claim 12, Dorrough discloses all the limitation of claim 11, in addition, Dorrough discloses that the one or more sensors (Fig. 7; para. [0104]: a sensor plate array 31) comprise one or more capacitive sensors (para. [0100]: capacitive displacement sensor), metal sensors (paras. [0039], [0147], [0218]: in a second mode that may be more suitable for detecting metallic features, such as a metal studs 95 or metal beam), and current sensors (paras. [0023], [0025], [0237]: in some embodiments indicators 52 may flash to indicate that live wires are being detected).
Regarding claim 13, Dorrough discloses all the limitation of claim 11, in addition, Dorrough discloses that analyzing the signal strengths detected by the one or more sensors  (Fig. 7; para. [0104]: a sensor plate array 31) further comprises: determining a rate of change of the signal strengths detected by one or more capacitive sensors (Fig. 9; paras. [0065], [0102], [0148]: for example in FIG. 9 there are thirteen “+” symbols which correspond to the thirteen values which comprise a predetermined pattern); and differentiating the one or more estimated regions of the one or more objects behind the opaque surface based on the rate of change of the signal strength detected (Fig. 10; paras. [0011], [0012], [0102], [0148]: FIG. 10 illustrates the values of a predetermined pattern for a surface with two studs 95 behind it, the two studs 95 being spaced about two inches apart).
Regarding claim 14, Dorrough discloses all the limitation of claim 13, in addition, Dorrough discloses that the rate of change of signal strengths comprises a pattern of: a first increasing rate of change of signal strength, follow by a first decreasing rate of change of signal strength, wherein the first decreasing rate of change of signal strength occurs (Fig. 9; paras. [0011], [0012], [0102], [0148]: for example, in FIG. 9 there are thirteen “+” symbols which correspond to the thirteen values which comprise a predetermined pattern. In this particular example, each of the sensor plates 32 corresponds to one value in a predetermined pattern) within close proximity of a first type of object (Fig. 9, 95) behind the opaque surface (paras. [0011], [0012], [0102], [0148]: FIG. 9 illustrates the values of a predetermined pattern for a surface with a single stud 95 behind it).  
Regarding claim 15, Dorrough discloses all the limitation of claim 14, in addition, Dorrough discloses that for two or more objects (Fig. 10. 5) within close proximity of each other, the rate of change of signal strength further comprises a pattern of: a second increasing rate of change of signal strength, and then follow by a second decreasing rate of change of signal strength (Fig. 10; paras. [0011], [0012], [0102], [0148]: FIGS. 9, 10, 11, and 12 illustrate embodiments with thirteen sensor plates 32. Each of the figures shows the thirteen sensor plates 32 and a surface. The “+” symbols in each of the figures represent the values that comprise a predetermined pattern… In each of the examples in FIGS. 9, 10, 11, and 12 the letter “∘” represents the indicators 52 that may be associated with each of the patterns. The letter “∘” in FIGS. 9, 10, 11, and 12 represents the indicators 52 that may be activated if each respective pattern were to be selected as the best matching predetermined pattern), wherein the second decreasing rate of change of signal strength occurs within close proximity of a second type of object (Fig. 10, 95) behind the opaque surface (paras. [0011], [0012], [0102], [0148]: FIG. 10 illustrates the values of a predetermined pattern for a surface with two studs 95 behind it, the two studs 95 being spaced about two inches apart).  
Regarding claim 16, Dorrough discloses all the limitation of claim 13, in addition, Dorrough discloses that analyzing the signal strengths detected by the one or more sensors (Fig. 7, 9-10; paras. [0011], [0012], [0102], [0104]: a sensor plate array 31) further comprises: classifying the signal strengths  detected into one or more estimated regions according to a set of predetermined reference signal strengths (Fig. 10: paras. [0011], [0012], [0102], [0148]: FIG. 10 illustrates the values of a predetermined pattern for a surface with two studs 95 behind it, the two studs 95 being spaced about two inches apart) for different types construction materials (paras. [0011], [0012], [0147]: in some embodiments the predetermined patterns may correspond to other obscured features such as pipes, wires, rebar, conduit, beams, metal studs, 50 and 60 Hz electric fields, or other obscured features); and identify the one or more estimated regions of the one or more objects behind the opaque surface based on the predetermined reference signal strengths (Fig. 10; paras. [0011], [0012], [0102], [0147]: many different patterns can be created, corresponding to different sizes of obscured features, different locations of obscured features, different numbers of obscured features, or obscured features with different material compositions). 
Regarding claim 17, Dorrough discloses all the limitation of claim 16, in addition, Dorrough discloses that the set of predetermined reference signal strengths (paras. [0011], [0012], [0147]: the predetermined patterns) comprises: a reference signal strength for a stud (para. [0147]: the predetermined patterns may correspond to obscured features that are studs 95); a reference signal strength for an electrical wire (para. [0147]: the predetermined patterns may correspond to other obscured features such as pipes, wires, rebar, conduit, beams, metal studs, 50 and 60 Hz electric fields, or other obscured features ); a reference signal strength for a metal pipe (para. [0147]: the predetermined patterns may correspond to other obscured features such as pipes, wires, rebar, conduit, beams, metal studs, 50 and 60 Hz electric fields, or other obscured features; para. [0039]: the second predetermined material may be metal or plastic); and a reference signal strength for a plastic pipe (para. [0147]: the predetermined patterns may correspond to other obscured features such as pipes, wires, rebar, conduit, beams, metal studs, 50 and 60 Hz electric fields, or other obscured features; para. [0039]: the second predetermined material may be metal or plastic).  
Regarding claim 18, Dorrough discloses all the limitation of claim 17, in addition, Dorrough discloses further comprising: determining an estimated region of an object based on a classified signal strength of the object being one of wood stud, electrical wire, metal pipe, or plastic pipe (paras. [0011], [0012], [0147]: in some embodiments the number of predetermined patterns is at least 30 unique patterns. In some embodiments the predetermined patterns may correspond to obscured features that are studs 95. In some embodiments the predetermined patterns may correspond to other obscured features such as pipes, wires, rebar, conduit, beams, metal studs, 50 and 60 Hz electric fields, or other obscured features).  
Regarding claim 19, Dorrough discloses all the limitation of claim 18, in addition, Dorrough discloses further comprising: for an estimated region of the object being identified to be an electrical wire, confirm the estimated region using the sensor data collected by the current sensors (paras. [0011], [0102], [0237]: in some embodiments indicators 52 may flash to indicate that live wires are being detected… In some embodiments the obscured feature detector 10 has a first mode that is suitable for detecting the location obscured features, and a second mode that is suitable for detecting the presence of the electromagnetic fields that are associated with live wires).
Regarding claim 20, Dorrough discloses all the limitation of claim 18, in addition, Dorrough discloses further comprising: for an estimated region of the object being identified as a metal pipe, confirm the estimated region using the sensor data collected by the metal sensors (paras. [0011], [0012], [0147], [0218]: in some embodiments, the obscured feature detector 10 can operate in a first mode that may be more suitable for detecting wooden obscured features, such as wood beams or wood studs 95, or in a second mode that may be more suitable for detecting metallic features, such as a metal studs 95 or metal beam).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                            
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858